Case 2:20-cv-14395-AMC Document 128 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    FORT PIERCE DIVISION

                             CASE NO. 20-14395-CIV-CANNON/Maynard

  ERIN LOZOTT,

            Plaintiff,
  v.

  RICHARD KNIGHT and
  SOUTHERN AG CARRIERS, INC.,

            Defendants.
                                                               /

                            ORDER ADOPTING MAGISTRATE JUDGE’S
                               REPORT AND RECOMMENDATION

            THIS CAUSE is before the Court upon Defendant Southern AG Carriers, Inc.’s Motion

  to Prohibit and Preclude Plaintiff from Offering at Trial Any Expert Witnesses, Expert Testimony

  or Opinion Testimony (the “Motion”) [ECF No. 94], filed on June 18, 2021. On July 29, 2021,

  Judge Maynard issued a Report and Recommendation (“R&R”) recommending that the Motion be

  denied [ECF No. 112]. Defendant timely filed an Objection to the R&R [ECF No. 126].

            The Court has conducted a de novo review of the R&R, Plaintiff’s Objection, and the full

  record.        See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C.

  § 636(b)(1)). Upon review, the Court finds the R&R to be well reasoned and correct. The Court

  therefore agrees with the analysis in the R&R and concludes that the Motion must be DENIED

  for the reasons set forth therein.

            Accordingly, it is ORDERED and ADJUDGED as follows:

            1.       The R&R [ECF No. 112] is ADOPTED.

            2.       The Motion [ECF No. 94] is DENIED.
Case 2:20-cv-14395-AMC Document 128 Entered on FLSD Docket 08/13/2021 Page 2 of 2

                                                 CASE NO. 20-14395-CIV-CANNON/Maynard


          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 13th day of August

  2021.



                                                     _________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE
  cc:     counsel of record




                                             2
